IN THE SUPREME COURT OF THE STATE OF NEVADA


                PHILLIP J. LYONS,                                      No. 66776
                Appellant,
                vs.
                THE STATE OF NEVADA; AND DAVID
                ROGER, DIST. ATTY. OF CLARK CO.,
                                                                            FILED
                NEVADA,                                                     JUN 20 2016
                Respondents.                                                TRACE K LINDEMAN
                                                                         CLERK OF SUPREME COURT


                                        ORDER OF AFFIRMANCE                   DEPUTY CLER


                            This is a pro se appeal from a district court order granting a
                motion to dismiss in a civil rights action. Eighth Judicial District Court,
                Clark County; Kenneth C. Cory, Judge.
                            Having considered appellant's pro se appeal statements and
                the record, we conclude that thefl district court properly dismissed
                appellant's action due to lack of standing. See Arguello v. Sunset Station,
                Inc., 127 Nev. 365, 368, 252 P.3d 206, 208 (2011) ("Standing is a question
                of law reviewed de novo."). Although appellant contends that he
                "remain[s] realistically subject and threatened with prospective
                deprivations of [his] liberty and constitutional rights under one or more of
                the challenged circumstances," nothing in the record suggests as much.'
                Thus, appellant lacks standing to seek to enjoin the enforcement of the
                challenged statutes.   See Doe v. Bryan, 102 Nev. 523, 525-26, 728 P.2d
443, 444-45 (1986) (concluding that plaintiffs lacked standing to bring a
                pre-enforcement challenge to a statute when plaintiffs were not "facing an


                      'We disagree with appellant's contention that he is more likely to be
                prosecuted and convicted under the challenged statutes simply because he
                has previously been prosecuted and convicted under those statutes.

SUPREME COURT
      OF
    NEVADA

(0) 1 ,147A
                                                                                            - S i3t0
                   immediate threat of arrest for violation of [the statute]" and when "the
                   risk of prosecution" under the statute was "imaginary [and] speculative"
                   (citing Steffel v. Thompson, 415 U.S. 452, 458-59 (1973))); see also Susan
                   B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2342-43 (2014) (observing
                   that a plaintiffs intent to engage in statutorily proscribed conduct is a
                   relevant factor in determining whether the plaintiff has standing to bring
                   a pre-enforcement challenge to the statute).
                               Additionally, appellant's argument about being prevented
                   from participating at the hearings does not warrant reversal. Appellant's
                   suggestion that the district court's dismissal decisions were "based heavily
                   in part on the oral arguments of defense counsel" is belied by the record.
                   The hearing minutes indicate that there was no oral argument, and the
                   district court's written orders indicate that the court's dismissal decisions
                   were based solely on the parties' written motion practice. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                                                          J.




                   cc: Hon. Kenneth C. Cory, District Judge
                        Phillip Jackson Lyons
                        Attorney. General/Carson City
                        Clark County District Attorney/Civil Division
                        Eighth District Court Clerk



SUPREME COURT
        OF
     NEVADA
                                                         2
(3) 1947A    ce,